


110 HR 2935 IH: To extend tax relief to the residents and businesses of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2935
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Moran of Kansas
			 (for himself, Mr. Tiahrt,
			 Mr. Moore of Kansas, and
			 Mrs. Boyda of Kansas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend tax relief to the residents and businesses of
		  an area with respect to which a major disaster has been declared by the
		  President under section 401 of the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act (FEMA–1699–DR) by reason of severe storms and tornados
		  beginning on May 4, 2007, and determined by the President to warrant individual
		  or individual and public assistance from the Federal Government under such
		  Act.
	
	
		1.Short titleThis Act may be cited as Kansas
			 Disaster Tax Relief Assistance Act.
		2.Temporary tax
			 relief for Kiowa County, Kansas and surrounding areaThe following provisions of or relating to
			 the Internal Revenue Code of 1986 shall apply, in addition to the areas
			 described in such provisions, to an area with respect to which a major disaster
			 has been declared by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (FEMA–1699–DR, as in effect on the
			 date of the enactment of this Act) by reason of severe storms and tornados
			 beginning on May 4, 2007, and determined by the President to warrant individual
			 or individual and public assistance from the Federal Government under such Act
			 with respect to damages attributed to such storms and tornados:
			(1)Suspension of
			 certain limitations on personal casualty lossesSection
			 1400S(b)(1) of the Internal Revenue Code of 1986, by substituting May 4,
			 2007 for August 25, 2005.
			(2)Extension of
			 replacement period for nonrecognition of gainSection 405 of the
			 Katrina Emergency Tax Relief Act of 2005, by substituting on or after
			 May 4, 2007, by reason of the May 4, 2007, storms and tornados for
			 on or after August 25, 2005, by reason of Hurricane
			 Katrina.
			(3)Employee
			 retention credit for employers affected by may 4 storms and
			 tornadosSection 1400R(a) of the Internal Revenue Code of
			 1986—
				(A)by substituting
			 May 4, 2007 for August 28, 2005 each place it
			 appears,
				(B)by substituting
			 January 1, 2008 for January 1, 2006 both places
			 it appears, and
				(C)only with respect
			 to eligible employers who employed an average of not more than 200 employees on
			 business days during the taxable year before May 4, 2007.
				(4)Special
			 allowance for certain property acquired on or after May 5,
			 2007Section 1400N(d) of such Code—
				(A)by substituting
			 qualified Recovery Assistance property for qualified Gulf
			 Opportunity Zone property each place it appears,
				(B)by substituting
			 May 5, 2007 for August 28, 2005 each place it
			 appears,
				(C)by substituting
			 December 31, 2008 for December 31, 2007 in
			 paragraph (2)(A)(v),
				(D)by substituting
			 December 31, 2009 for December 31, 2008 in
			 paragraph (2)(A)(v),
				(E)by substituting
			 May 4, 2007 for August 27, 2005 in paragraph
			 (3)(A),
				(F)by substituting
			 January 1, 2009 for January 1, 2008 in paragraph
			 (3)(B), and
				(G)determined without
			 regard to paragraph (6) thereof.
				(5)Increase in
			 expensing under section
			 179Section 1400N(e) of such
			 Code, by substituting qualified section 179 Recovery Assistance
			 property for qualified section 179 Gulf Opportunity Zone
			 property each place it appears.
			(6)Expensing for
			 certain demolition and clean-up costsSection 1400N(f) of such
			 Code—
				(A)by substituting
			 qualified Recovery Assistance clean-up cost for qualified
			 Gulf Opportunity Zone clean-up cost each place it appears, and
				(B)by substituting
			 beginning on May 4, 2007, and ending on December 31, 2009 for
			 beginning on August 28, 2005, and ending on December 31, 2007 in
			 paragraph (2) thereof.
				(7)Treatment of
			 public utility property disaster lossesSection 1400N(o) of such
			 Code.
			(8)Treatment of net
			 operating losses attributable to storm lossesSection 1400N(k) of
			 such Code—
				(A)by substituting
			 qualified Recovery Assistance loss for qualified Gulf
			 Opportunity Zone loss each place it appears,
				(B)by substituting
			 after May 3, 2007, and before January 1, 2010 for after
			 August 27, 2005, and before January 1, 2008 each place it
			 appears,
				(C)by substituting
			 May 4, 2007 for August 28, 2005 in paragraph
			 (2)(B)(ii)(I) thereof,
				(D)by substituting
			 qualified Recovery Assistance property for qualified Gulf
			 Opportunity Zone property in paragraph (2)(B)(iv) thereof, and
				(E)by substituting
			 qualified Recovery Assistance casualty loss for qualified
			 Gulf Opportunity Zone casualty loss each place it appears.
				(9)Treatment of
			 representations regarding income eligibility for purposes of qualified rental
			 project requirementsSection 1400N(n) of such Code.
			(10)Special rules
			 for use of retirement fundsSection 1400Q of such Code—
				(A)by substituting
			 qualified Recovery Assistance distribution for qualified
			 hurricane distribution each place it appears,
				(B)by substituting
			 on or after May 4, 2007, and before January 1, 2009 for
			 on or after August 25, 2005, and before January 1, 2007 in
			 subsection (a)(4)(A)(i),
				(C)by substituting
			 qualified storm distribution for qualified Katrina
			 distribution each place it appears,
				(D)by substituting
			 after November 4, 2006, and before May 5, 2007 for after
			 February 28, 2005, and before August 29, 2005 in subsection
			 (b)(2)(B)(ii),
				(E)by substituting
			 beginning on May 4, 2007, and ending on November 5, 2007 for
			 beginning on August 25, 2005, and ending on February 28, 2006 in
			 subsection (b)(3)(A),
				(F)by substituting
			 qualified storm individual for qualified Hurricane
			 Katrina individual each place it appears,
				(G)by substituting
			 December 31, 2007 for December 31, 2006 in
			 subsection (c)(2)(A),
				(H)by substituting
			 beginning on June 4, 2007, and ending on December 31, 2007 for
			 beginning on September 24, 2005, and ending on December 31, 2006
			 in subsection (c)(4)(A)(i),
				(I)by substituting
			 May 4, 2007 for August 25, 2005 in subsection
			 (c)(4)(A)(ii), and
				(J)by substituting
			 January 1, 2008 for January 1, 2007 in subsection
			 (d)(2)(A)(ii).
				
